MEMORANDUM ***
Ramiro Antonio Ramos, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) denial of his motion to accept a late brief. We lack jurisdiction to review the BIA’s denial of Ramos’ motion because he filed a petition for review before a final order of removal was issued in his case. See 8 U.S.C. § 1252(b)(1). Only final orders of removal are subject to review by this court. Lopez-Ruiz v. Ashcroft, 298 F.3d 886, 887 (9th Cir.2002) (order).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.